Citation Nr: 1004150	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-02 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental treatment due to 
dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1974 to 
November 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for service 
connection for dental treatment due to trauma. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A claim for service connection for a dental disorder was 
previously denied in an unappealed March 1996 rating 
decision.  The current claim seeks service connection for 
dental treatment due to trauma.  

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration. 

The Board first notes that the Veteran claims that his 
episode of in-service dental trauma occurred in 1975 or 1976 
during his first period of active service, and the DD Form 
214 from his second period of service reflects two years and 
eleven months of prior active service.  However, the record 
does not clearly reflect that an adequate search was ever 
conducted for the Veteran's DD Form 214 and all of the 
service treatment records from the Veteran's first period of 
active service.  Therefore, the Board finds that this matter 
must be remanded so that additional efforts can be made to 
obtain these records.  The effort to obtain these records 
should continue until it is concluded that the records sought 
do not exist or that further efforts to obtain those records 
would be futile.  38 C.F.R. § 3.159(c)(2) (2009).  

Moreover, in support of the subject claim, the Veteran 
indicated that he was treated by M. S., DDS.  In August 2004, 
the RO requested and later received medical records from M. 
S., DDS.  The Veteran also identified treatment records 
relevant to his efforts to reopen claims of service 
connection for low back pain and a bilateral knee condition, 
from a private physician, P. F., M.D.  In August 2004, the RO 
requested medical records from this physican.  The office of 
P. F., M.D. responded that the Veteran had only received 
dental treatment at their facility.  However, there is no 
indication in the claims file that the RO either requested or 
received the dental records from P. F., M.D.

VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  38 C.F.R. § 
3.159(c) (2009).  As VA is on notice that these private 
dental records exist and are potentially relevant to the 
Veteran's dental claim, all reasonable effort to obtain the 
outstanding private treatment records must be undertaken.  
The Veteran is specifically informed that it is in his best 
interest to clearly identify the name of any facility in 
which he has received care for his dental conditions, to 
include the name and location of the facility and the 
approximate dates of treatment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and/or any other appropriate 
agency for the purpose of obtaining the 
Veteran's DD Form 214 and additional 
service treatment records from the 
Veteran's first period of active service 
between approximately September 1974 and 
September 1977.  The effort to obtain 
these records should continue until it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).  

2.  Contact the Veteran to request 
sufficient information to identify and 
locate any outstanding private treatment 
records, specifically to include any 
records of dental treatment from P. F., 
M.D, and any other facility from which the 
Veteran has received dental treatment 
related to his bridge.  Obtain consent and 
authorization to release medical 
information from any identified provider 
and obtain the identified treatment 
records.

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All efforts to obtain these 
records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case, and the Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


